                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION



RANDY B. ARCHIQUETTE

        Petitioner,

v.                                                                     Case No. 8:17-cv-621-T-36TGW

SECRETARY, Department of Corrections,

        Respondent.
                                                   /


                                                   ORDER

        This cause comes before the Court on Randy B. Archiquette's petition for the writ of habeas

corpus under 28 U.S.C. § 2254. (Doc. 1) Archiquette challenges his state convictions for DUI

manslaughter with leaving the scene of an accident, DUI manslaughter, DUI with property damage

(three counts), and leaving the scene of an accident with property damage (two counts). The

Respondent concedes the petition's timeliness. Upon consideration of the petition (Doc. 1), the

response (Doc. 8), and the reply (Doc. 15) and in accordance with the Rules Governing Section

2254 Cases in the United States District Courts, the petition will be DENIED.



                                                       FACTS 1

        On the afternoon of April 13, 2009, while driving his vehicle, Archiquette struck a car

driven by Steven Goudie, causing damage to Goudie's vehicle. Archiquette left the scene of the



1
 This factual summary derives from the factual basis presented by the prosecutor at Archiquette's change of
plea hearing and the sentencing memorandum filed by Archiquette's trial counsel. (Respondent's Exhibit 9)
accident. Within minutes of that accident Archiquette proceeded to strike a tractor trailer truck

causing damage to the truck. Again Archiquette left the scene and continued driving. He next

struck a car driven by Betty Williams, causing her vehicle to go off the road and hit a pole.

Williams sustained injuries that resulted in her death. Undeterred, Archiquette continued driving

into oncoming traffic and struck a vehicle driven by Brittany McFarland, causing her vehicle to be

pushed into a tow truck and causing the tow truck to go off the road and hit a tree. McFarland

suffered injuries that resulted in her death. Archiquette's car eventually overturned and spun out of

control for over 150 feet. Archiquette was transported to the hospital but did not suffer any

life-threatening injury. A medical blood draw taken less than an hour after hitting McFarland's

car showed that Archiquette had a blood alcohol content of .147 grams of alcohol per 100

milliliters of blood. 2 A legal blood draw conducted more than two hours after the accidents

showed that Archiquette had a blood alcohol level of 0.91.

         Archiquette was arrested and charged with nine offenses: DUI manslaughter (leaving the

scene), vehicular homicide (leaving the scene), DUI manslaughter, vehicular homicide, DUI with

property damage or personal injury (three counts), and leaving the scene of a crash with property

damage (two counts). Archiquette entered an open plea of guilty to seven of the charges: DUI

manslaughter (leaving the scene), DUI manslaughter, three counts of DUI with property damage

and two counts of leaving the scene with property damage. He was sentenced to 21.3 years

imprisonment followed by 23.7 years of probation.




2
  Under Florida law, a person is considered under the influence of alcohol if he has a blood alcohol content
of 0.08 or more grams of alcohol per milliliter of blood. Fla. Stat. § 316.193.


                                                         2
                                    STANDARD OF REVIEW

       The Anti-Terrorism and Effective Death Penalty Act of 1996 ("AEDPA") governs this

proceeding. Wilcox v. Florida Dep't of Corr., 158 F.3d 1209, 1210 (11th Cir. 1998), cert. denied,

531 U.S. 840 (2000). Section 2254(d), which creates a highly deferential standard for federal court

review of a state court adjudication, states in pertinent part:

               An application for a writ of habeas corpus on behalf of a
               person in custody pursuant to the judgment of a State court
               shall not be granted with respect to any claim that was
               adjudicated on the merits in State court proceedings unless
               the adjudication of the claim —

                   (1) resulted in a decision that was contrary to, or
                       involved an unreasonable application of, clearly
                       established Federal law, as determined by the
                       Supreme Court of the United States; or

                   (2) resulted in a decision that was based on an
                       unreasonable determination of the facts in light of the
                       evidence presented in the State court proceeding.

       In Williams v. Taylor, 529 U.S. 362, 412-13 (2000), the Supreme Court interpreted this

deferential standard:

               In sum, § 2254(d)(1) places a new constraint on the power of a
               federal habeas court to grant a state prisoner’s application for a writ
               of habeas corpus with respect to claims adjudicated on the merits in
               state court. Under § 2254(d)(1), the writ may issue only if one of
               the following two conditions is satisfied - - the state-court
               adjudication resulted in a decision that (1) "was contrary to . . .
               clearly established Federal Law, as determined by the Supreme
               Court of the United States" or (2) "involved an unreasonable
               application of . . . clearly established Federal law, as determined by
               the Supreme Court of the United States." Under the "contrary to"
               clause, a federal habeas court may grant the writ if the state court
               arrives at a conclusion opposite to that reached by this Court on a
               question of law or if the state court decides a case differently than
               this Court has on a set of materially indistinguishable facts. Under
               the "unreasonable application" clause, a federal habeas court may
               grant the writ if the state court identifies the correct governing legal
               principle from this Court's decisions but unreasonably applies that
               principle to the facts of the prisoner’s case.
                                                   3
        "The focus . . . is on whether the state court’s application of clearly established federal law

is objectively unreasonable, . . . an unreasonable application is different from an incorrect one."

Bell v. Cone, 535 U.S. 685, 694 (2002). "As a condition for obtaining habeas corpus from a federal

court, a state prisoner must show that the state court's ruling on the claim being presented in federal

court was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement." Harrington v. Richter, 526 U.S.

86, 103 (2011). Accord Brown v. Head, 272 F.3d 1308, 1313 (11th Cir. 2001) ("It is the objective

reasonableness, not the correctness per se, of the state court decision that we are to decide."). The

phrase "clearly established Federal law" encompasses only the holdings of the United States

Supreme Court "as of the time of the relevant state-court decision." Williams, 529 U.S. at 412.

        The purpose of federal review is not to re-try the state case. "The [AEDPA] modified a

federal habeas court’s role in reviewing state prisoner applications in order to prevent federal

habeas 'retrials' and to ensure that state-court convictions are given effect to the extent possible

under law." Cone, 535 U.S. at 693. A federal court must afford due deference to a state court’s

decision. "AEDPA prevents defendants — and federal courts — from using federal habeas corpus

review as a vehicle to second-guess the reasonable decisions of state courts." Renico v. Lett, 559

U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) ("This is a 'difficult

to meet,' . . . and 'highly deferential standard for evaluating state-court rulings, which demands that

state-court decisions be given the benefit of the doubt' . . . .") (citations omitted).

        The state appellate court affirmed the denial of Archiquette's Rule 3.850 motion.

(Respondent's Exhibit 13) The state appellate court's affirmance warrants deference under Section

2254(d)(1) because "the summary nature of a state court's decision does not lessen the deference

that it is due." Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir.), reh'g and reh'g en banc denied,

                                                   4
278 F.3d 1245 (2002), cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003). See also

Richter, 562 U.S. at 99 ("When a federal claim has been presented to a state court and the state

court has denied relief, it may be presumed that the state court adjudicated the claim on the merits

in the absence of any indication or state-law procedural principles to the contrary.").

       Review of the state court decision is limited to the record that was before the state court.

               We now hold that review under § 2254(d)(1) is limited to the record
               that was before the state court that adjudicated the claim on the
               merits. Section 2254(d)(1) refers, in the past tense, to a state-court
               adjudication that "resulted in" a decision that was contrary to, or
               "involved" an unreasonable application of, established law. This
               backward-looking language requires an examination of the state-
               court decision at the time it was made. It follows that the record
               under review is limited to the record in existence at that same time,
               i.e., the record before the state court.

Pinholster, 563 U.S. at 181–82. Archiquette bears the burden of overcoming by clear and

convincing evidence a state court factual determination. "[A] determination of a factual issue

made by a State court shall be presumed to be correct. The applicant shall have the burden of

rebutting   the   presumption     of   correctness    by    clear   and    convincing     evidence."

28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact but not to a

mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836 (11th Cir.), cert. denied,

534 U.S. 1046 (2001).

             STANDARD FOR INEFFECTIVE ASSISTANCE OF COUNSEL

       Archiquette claims ineffective assistance of counsel, a difficult claim to sustain. "[T]he

cases in which habeas petitioners can properly prevail on the ground of ineffective assistance of

counsel are few and far between." Waters v. Thomas, 46 F.3d 1506, 1511 (11th Cir. 1995) (en

banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th Cir. 1994)). Sims v. Singletary, 155 F.3d




                                                 5
1297, 1305 (11th Cir. 1998), explains that Strickland v. Washington, 466 U.S. 668 (1984), governs

an ineffective assistance of counsel claim:

               The law regarding ineffective assistance of counsel claims is well
               settled and well documented. In Strickland v. Washington, 466 U.S.
               668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the Supreme Court
               set forth a two-part test for analyzing ineffective assistance of
               counsel claims. According to Strickland, first, the defendant must
               show that counsel’s performance was deficient. This requires
               showing that counsel made errors so serious that counsel was not
               functioning as the “counsel” guaranteed the defendant by the Sixth
               Amendment. Second, the defendant must show that the deficient
               performance prejudiced the defense. This requires showing that
               counsel’s errors were so serious as to deprive the defendant of a fair
               trial, a trial whose result is reliable. Strickland, 466 U.S. at 687, 104
               S. Ct. 2052.

Strickland requires proof of both deficient performance and consequent prejudice. Strickland, 466

U.S. at 697 ("There is no reason for a court deciding an ineffective assistance claim . . . to address

both components of the inquiry if the defendant makes an insufficient showing on one."); Sims,

155 F.3d at 1305 ("When applying Strickland, we are free to dispose of ineffectiveness claims on

either of its two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional judgment."

Strickland, 466 U.S. at 690. "[A] court deciding an actual ineffectiveness claim must judge the

reasonableness of counsel’s challenged conduct on the facts of the particular case, viewed as of

the time of counsel’s conduct." 466 U.S. at 690. Strickland requires that "in light of all the

circumstances, the identified acts or omissions were outside the wide range of professionally

competent assistance." 466 U.S. at 690.

       Archiquette must demonstrate that counsel's alleged error prejudiced the defense because

"[a]n error by counsel, even if professionally unreasonable, does not warrant setting aside the

judgment of a criminal proceeding if the error had no effect on the judgment." 466 U.S. at 691.



                                                  6
To meet this burden, Archiquette must show "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome." 466 U.S. at 694.

       Strickland cautions that "strategic choices made after thorough investigation of law and

facts relevant to plausible options are virtually unchallengeable; and strategic choices made after

less than complete investigation are reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation." 466 U.S. at 690–91. Archiquette cannot meet

his burden merely by showing that the avenue chosen by counsel proved unsuccessful.

               The test has nothing to do with what the best lawyers would have
               done. Nor is the test even what most good lawyers would have done.
               We ask only whether some reasonable lawyer at the trial could have
               acted, in the circumstances, as defense counsel acted at trial . . . . We
               are not interested in grading lawyers’ performances; we are
               Interested in whether the adversarial process at trial, in fact, worked
               adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v. United States,

218 F.3d 1305, 1313 (11th Cir. 2000) ("To state the obvious: the trial lawyers, in every case, could

have done something more or something different. So, omissions are inevitable . . . . [T]he issue

is not what is possible or 'what is prudent or appropriate, but only what is constitutionally

compelled.'") (en banc) (quoting Burger v. Kemp, 483 U.S. 776, 794 (1987)).

       Under 28 U.S.C. § 2254(d) Archiquette must prove that the state court’s decision was

"(1) . . . contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States or (2) . . . based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding."

Sustaining a claim of ineffective assistance of counsel is very difficult because "[t]he standards

created by Strickland and § 2254(d) are both 'highly deferential,' and when the two apply in



                                                  7
tandem, review is 'doubly' so." Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (a

petitioner must overcome this "'doubly deferential' standard of Strickland and [the] AEDPA"),

Johnson v. Sec'y, Dep't of Corr., 643 F.3d 907, 911 (11th Cir. 2011) ("Double deference is doubly

difficult for a petitioner to overcome, and it will be a rare case in which an ineffective assistance

of counsel claim that was denied on the merits in state court is found to merit relief in a federal

habeas proceeding."), and Pooler v. Sec'y, Dep't of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012)

("Because we must view Pooler's ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of review is

“doubly deferential."), cert. denied, 134 S. Ct. 191 (2013).

       Although the state court's order omits citing Strickland as the standard for an ineffective

assistance of counsel claim, no explicit citation is required. A state court need not cite Supreme

Court precedent (or even be aware of it) if the decision is consistent with the precedent. Early v.

Packer, 537 U.S. 3, 8 (2002); Parker v. Sec'y of Dep't of Corr., 331 F.3d 764, 775‒86 (11th Cir.

2003). In Florida, Strickland governs an ineffective assistance of counsel claim. Walls v. State,

926 So. 2d 1156 (Fla. 2006). The state post-conviction court analyzed Archiquette's ineffective

assistance of counsel claims consistent with Strickland. Consequently, Archiquette must show

that the state court's ruling was either an unreasonable application of Strickland's principle or an

unreasonable determination of the facts. The presumption of correctness and the highly deferential

standard of review requires that the analysis of each claim begin with the state court's analysis.




                                                 8
I.     EXHAUSTION AND PROCEDURAL DEFAULT

       Archiquette presents five grounds for relief. He admits that three of the grounds alleging

ineffective assistance of counsel are unexhausted and procedurally defaulted but argues

entitlement to federal review under Martinez v. Ryan, 566 U.S. 1 (2012).

       Before a federal court can grant habeas relief, a petitioner must exhaust every available

state court remedy for challenging his conviction, either on direct appeal or in a state post-

conviction motion. 28 U.S.C. § 2254(b)(1)(A), (C). "[T]he state prisoner must give the state

courts an opportunity to act on his claims before he presents those claims to a federal court in a

habeas petition." O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). See also Henderson v.

Campbell, 353 F.3d 880, 891 (11th Cir. 2003) ("A state prisoner seeking federal habeas relief

cannot raise a federal constitutional claim in federal court unless he first properly raised the issue

in the state courts.") (citations omitted). To exhaust a claim, a petitioner must present the state

court with both the particular legal basis for relief and the facts supporting the claim. See Snowden

v. Singletary, 135 F.3d 732, 735 (11th Cir. 1998) ("Exhaustion of state remedies requires that the

state prisoner 'fairly presen[t] federal claims to the state courts in order to give the State the

opportunity to pass on and correct alleged violations of its prisoners' federal rights.'") (quoting

Duncan v. Henry, 513 U.S. 364, 365 (1995)). The prohibition against raising an unexhausted claim

in federal court extends to both the broad legal theory of relief and the specific factual contention

that supports relief. Kelley v. Sec'y for Dep't of Corr., 377 F.3d 1317, 1344 (11th Cir. 2004).

       The requirement that a petitioner exhaust each available state court remedy as a prerequisite

to federal review is satisfied if the petitioner "fairly presents" his claim in each appropriate state

court and alerts that court to the federal nature of the claim. 28 U.S.C. § 2254(b)(1); Picard v.

Connor, 404 U.S. 270, 275–76 (1971). A petitioner may raise a federal claim in state court "by



                                                  9
citing in conjunction with the claim the federal source of law on which he relies or a case deciding

such claim on federal grounds, or by simply labeling the claim 'federal.'" Baldwin, 541 U.S. at 32.

       "If the petitioner has failed to exhaust state remedies that are no longer available, that

failure is a procedural default which will bar federal habeas relief, unless either the cause and

prejudice or the fundamental miscarriage of justice exception is applicable." Smith v. Jones, 256

F.3d 1135, 1138 (11th Cir. 2001). To establish cause for a procedural default, a petitioner "must

demonstrate that some objective factor external to the defense impeded the effort to raise the claim

properly in state court." Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show prejudice,

a petitioner must demonstrate not only that an error at the trial created the possibility of prejudice

but that the error worked to his actual and substantial disadvantage and infected the entire trial

with error of constitutional dimension. United States v. Frady, 456 U.S. 152 (1982). In other

words, a petitioner must show at least a reasonable probability of a different outcome. Henderson,

353 F.3d at 892.

       Absent a showing of cause and prejudice, a petitioner may obtain federal habeas review of

a procedurally defaulted claim only if review is necessary to correct a fundamental miscarriage of

justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000); Murray v. Carrier, 477 U.S. 478, 495

96 (1986). A fundamental miscarriage of justice occurs if a constitutional violation has probably

resulted in the conviction of someone who is "actually innocent." Schlup v. Delo, 513 U.S. 298,

327 (1995); Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the "fundamental

miscarriage of justice" exception, Archiquette must show constitutional error coupled with "new

reliable evidence — whether . . . exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence — that was not presented at trial." Schlup, 513 U.S. at 324.




                                                 10
Ground Three

       Archiquette contends that his trial counsel rendered ineffective assistance by not moving

the trial court for a presentence investigation report ("PSR") and by not presenting to the

sentencing judge for mitigation the findings that would have been included in such report.

Archiquette claims that "[c]ounsel knew that the Petitioner was a first time offender, a disabled

combat veteran, home owner, held a government security clearance, and worked as a financial

analyst for a major defense contractor. These factors should have compelled counsel to seek a

PSR with the expectation that the report would have recommended a favorable sentence." (Doc. 1,

p. 12–13) Archiquette asserts in his reply that "[t]he basis of the IAC claim here is counsel's

deficient preparation for sentencing — it is the failure to request that [the] court order a PSR and

not knowing the rules of court."        (Doc. 15, p. 19)    Archiquette contends that "[c]ounsel's

failure . . . denied the Petitioner his right to due process and to effective assistance of counsel and

deprived the court of making a fully informed sentencing decision."              (Doc. 1, p. 13)   He

acknowledges that this ground is unexhausted and procedurally defaulted but asserts entitlement

to federal review under Martinez v. Ryan, 566 U.S. 1 (2012).

       Martinez recognizes a narrow exception to the exhaustion requirement announced in

Coleman v. Thompson, 501 U.S. 722 (1991), regarding claims of ineffective assistance of trial

counsel. Martinez holds that, "[w]here, under state law, claims of ineffective assistance of trial

counsel must be raised in an initial review collateral proceeding, a procedural default will not bar

a federal habeas court from hearing a substantial claim of ineffective assistance at trial if, in the

initial review collateral proceeding, there was no counsel or counsel in that proceeding was

ineffective." 566 U.S. at 17. A claim that lacks merit or is wholly without factual support is not

"substantial." See id. at 15-16; see also Allen v. Sec'y, Dep't of Corr., 767 F. App'x 786, 790 (11th



                                                  11
Cir. 2019) ("[T]o show that an underlying claim is substantial, the petitioner must show that

reasonable jurists would debate its merits.") (citing Hittson v. GDCP Warden, 759 F.3d 1210,

1269–70 (11th Cir. 2014)).

           Archiquette fails to show that his claim of ineffective assistance of counsel is "substantial."

Archiquette assumes that his receiving a bottom-of-the-guidelines sentence "is precisely why a

PSR could have had an impact on a more lenient sentence." (Doc. 15, p. 21) Archiquette submits

as an exhibit a copy of a PSR for a fellow inmate, Henry Sandoval, who was convicted of charges

similar to Archiquette's: multiple counts of DUI manslaughter, DUI with serious bodily injury,

and DUI with property damage/injury. (Doc. 1, attach. D, presentence investigation report of

Henry Sandoval) Archiquette believes that, because the Department of Corrections recommended

a sentence of fifteen years imprisonment 3 for Sandoval, the Department of Corrections would have

also recommended a lower sentence in his case. He argues that "[t]he difference between the

contents of a PSR and counsel's presentation [at sentencing] is a recommended sentence by the

Department of Corrections, which would have been lower than the guidelines if the sample PSR

(i.e., Sandoval's PSR) provided holds true." (Doc. 15, p. 21)

           Archiquette's argument that a PSR would have resulted in a lower sentence is speculative

at best. Even assuming that he was entitled to a PSR 4 and that counsel performed deficiently by


3
  Archiquette states in his petition that Sandoval ultimately received a sentence of ten years imprisonment
followed by twenty years of probation after Sandoval's attorney successfully moved for a downward
departure. (Doc. 1, p. 13) Archiquette includes no details about Sandoval's crimes or Sandoval's criminal
history and does not assert that he is similarly situated — aside from the types of crimes for which both he
and Sandoval stand convicted — to Sandoval.
4
    Florida Rule of Criminal Procedure 3.710(a) (2011) provides:

           In all cases in which the court has discretion as to what sentence may be imposed, the court may
           refer the case to the Department of Corrections for investigation and recommendation. No sentence
           or sentences other than probation shall be imposed on any defendant found guilty of a first felony
           offense . . . until after such investigation has first been made and the recommendations of the
           Department of Corrections received and considered by the sentencing judge.


                                                          12
not requesting a PSR, Archiquette fails to demonstrate prejudice as Strickland requires. The

information that Archiquette suggests should have "compelled" counsel to request a PSR — that

he was a first time offender, a disabled combat veteran, a home owner, held a government security

clearance, and worked as a financial analyst for a major defense contractor — was presented to the

sentencing judge in counsel's sentencing memorandum, which the judge acknowledged that he

read. Archiquette presents no evidence aside from his own unsupported contention that the

Department of Corrections would or could have recommended a sentence below the minimum

sentencing guidelines, which is the sentence the judge imposed. Consequently, Archiquette fails

to establish that his claim is "substantial" under Martinez to overcome the procedural default of

this ground of ineffective assistance of counsel. He cannot meet the "fundamental miscarriage of

justice" exception because he presents no "new reliable evidence" that he is actually innocent.

Schlup, 513 U.S. at 327. Because Archiquette satisfies neither exception to procedural default,

ground three is procedurally barred from federal review.

Ground Four

         Archiquette contends that his trial counsel rendered ineffective assistance by not moving

to correct sentencing errors under Florida Rule of Criminal Procedure 3.800(b)(1) or (b)(2) in the

written probation order requiring Archiquette to pay for the monthly cost of drug testing and the

cost of supervision, which conditions were allegedly not orally pronounced at sentencing. 5

Archiquette alleges that he faces approximately $27,000 in costs over the course of his


5
  During the sentencing hearing the trial judge announced that Archiquette will "be required to pay court
costs, cost of prosecution, public defender fees." (Respondent's Exhibit 9a, transcript of February 11, 2011,
sentencing hearing, p. 134). The written order of probation designates as a standard condition of probation
that Archiquette "will pay the State of Florida the amount of $40.00 per month, as well as 4% surcharge,
toward the cost of your supervision in accordance with s. 948.09, F.S., unless otherwise exempted in
compliance with Florida Statutes." (Respondent's Exhibit 5, p. 2) The written order designates as a "special
condition" of probation that Archiquette "will be required to pay for drug testing unless exempt by the Court."
(Id. at p. 3)


                                                          13
incarceration and subsequent years of probation, a "substantial amount . . . especially since [he] is

a disabled combat veteran." (Doc. 1, p. 16) He further alleges that "[h]ad counsel moved the court

to correct the probationary costs under rule 3.800(b) . . . the costs would have been stricken in an

amended order according to the Florida Supreme Court." (Id.)

       Respondent correctly argues, and Archiquette concedes, that this ground of ineffective

assistance of counsel is unexhausted. (Doc. 1, p. 17, Doc. 8, pp. 23-24). However, respondent

contends that the ground is not procedurally defaulted because Archiquette could file in state court

a Rule 3.800(a) motion to correct his sentence. (Doc. 8, p. 24) While a challenge to the sentence

may still be available, respondent fails to recognize that Archiquette presents his claim as one of

ineffective assistance of counsel. Archiquette cannot return to state court to file his ground of

ineffective assistance of counsel in a second untimely Rule 3.850 motion. Consequently, this

ground is unexhausted and procedurally defaulted. Recognizing the default, Archiquette asserts

entitlement to a merits review under Martinez.

       In his written plea agreement Archiquette specifically agreed to the following provision

(Respondent's Exhibit 3, p. 3):

               In understand that my pleading guilty . . . will result in the
               Court imposing MANDATORY statutory costs. I also
               understand my plea may result in the Court imposing certain
               other costs and attorney's fees and I do not object to the
               imposition or amount of such costs and fees and I waive my
               right to a hearing on the imposition and amount of such costs
               and fees.

During the plea colloquy Archiquette averred that he had read the plea forms and understood all

of the provisions therein. (Respondent's Exhibit 9, transcript of November 8, 2010, change of plea

hearing, p. 7) He does not assert that that he did not understand this provision relating to costs and

fees nor does he challenge the validity of either his guilty plea or the written plea agreement. Based

on the language in the plea agreement, Archiquette fails to show that his trial counsel had a
                                                 14
reasonable basis upon which to object to the costs of either supervision or drug testing.

Consequently, Archiquette fails to establish that his claim is "substantial" under Martinez to

overcome the procedural default of this ground of ineffective assistance of counsel. He cannot

meet the "fundamental miscarriage of justice" exception because he presents no "new reliable

evidence" that he is actually innocent. Schlup, 513 U.S. at 327. Because Archiquette satisfies

neither exception to procedural default, ground four is procedurally barred from federal review.

Ground Five

       Archiquette contends that his post-conviction counsel rendered ineffective assistance by

not objecting to "hearsay and speculative testimony that was material to [his] IAC claim alleging

trial counsel should have called his psychiatrist for mitigation at sentencing." (Doc. 1, p. 18)

Archiquette argues that "[t]he evidentiary hearing was a critical stage of Petitioner's case" and that

"a favorable ruling on [his ineffective assistance of trial counsel claim] would have given the state

court cause to order a resentencing for [his psychiatrist,] Dr. Siegrist[,] to testify and provide

medical mitigation." (Id. at p. 20) Respondent contends that this ground is not cognizable in a

federal habeas petition. (Doc. 8, p. 24) Archiquette replies that Martinez applies to permit a merits

review of this ground.

       Martinez does not permit review of a claim of ineffective assistance of post-conviction

counsel. "By its own emphatic terms, the Supreme Court's decision in Martinez is limited to claims

of ineffective assistance of trial counsel that are otherwise procedurally barred due to the

ineffective assistance of post-conviction counsel." Gore v. Crews, 720 F.3d 811, 816 (11th Cir.

2013). Because ground five of Archiquette's federal petition alleges a claim of ineffective

assistance of post-conviction counsel and not a claim of ineffective assistance of trial counsel,

Martinez does not apply. See Arthur v. Thomas, 739 F.3d 611, 629–31 (11th Cir. 2014) (explaining



                                                 15
that Martinez only applies to the issue of cause to excuse the procedural default of an ineffective

assistance of trial counsel claim that occurred in a state collateral proceeding), and Lambrix v.

Sec'y, Fla. Dep't of Corr., 756 F.3d 126263 (11th Cir. 2014) ("Martinez did not . . . create a

freestanding claim for challenging a conviction or sentence based on the alleged ineffective

assistance of state post-conviction counsel. . . . Thus, any attempt to investigate and present a

claim for relief based on the ineffective assistance of state collateral counsel would be futile

because a claim of ineffective assistance of state collateral counsel does not constitute a valid

ground for habeas relief.") (citations omitted). Consequently, ground five warrants no relief.



   II.      MERITS

         Archiquette’s remaining two grounds are exhausted and entitled to a review on the merits.

Ground One

         Archiquette contends that the "state courts violated [his] Fourteenth Amendment right to

due process by refusing to rule on [his] Sixth Amendment claim alleging counsel failed to

commission an independent psychiatrist for sentencing mitigation." (Doc. 1, p. 6) Archiquette

claims that he "alleged in Ground Three(a) of his September 28, 2011[,] [Rule] 3.850 motion that

trial counsel was ineffective for failing to commission an independent psychiatrist to provide

medical mitigation testimony at sentencing if his psychiatrist was unwilling to testify." (Doc. 1,

p. 26) He asserts that the state post-conviction court did not address this claim of ineffective

assistance of counsel in the final order denying his third amended Rule 3.850 motion and,

consequently, the claim remains unresolved. Respondent argues that this claim of ineffective

assistance of counsel is unexhausted and procedurally barred because Archiquette "did not develop

this claim on his 'Third Amended Postconviction Motion' . . . [but] explored the claim in the



                                                16
motion for rehearing; however, developing an argument in rehearing is not a sufficient presentation

of a claim for ruling by the postconviction court, nor does it preserve the claim for appeal."

(Doc. 8, pp. 10–11)

       Archiquette presented to the state post-conviction court in ground 3(a) of his third amended

Rule 3.850 motion two separate bases for relief: (1) that his trial counsel rendered ineffective

assistance at sentencing by not calling his psychiatrist, Dr. Joy Siegrist, as a witness, and (2) that

his trial counsel rendered ineffective assistance by not commissioning "a forensic psychiatrist or

similar professional to further [counsel's] investigation . . . and present psychiatric mitigating

evidence." (Respondent's Exhibit 9, Archiquette's third amended Rule 3.850 motion, p. 22) In its

final order denying Archiquette's Rule 3.850 motion the state post-conviction court addressed only

the claim of ineffective assistance of counsel for not calling Dr. Siegrist as a witness.

(Respondent's Exhibit 9a, final order denying Archiquette's Rule 3.850 motion, pp. 4–12) The

state post-conviction court did not resolve the merits of the claim challenging trial counsel's failure

to call an independent psychiatrist.

       When a state court does not resolve the merits of a claim that was adequately presented to

it by a petitioner, section 2254(d)(1)'s deference requirement does not apply. Davis v. Sec'y for

Dept. of Corr., 341 F.3d 1310, 1313 (11th Cir. 2003), explains:

               As the Florida courts failed to resolve the merits of Davis's
               claim, the present controversy falls outside of § 2254(d)(1)'s
               requirement that we defer to state court decisions that are not
               contrary to, or an unreasonable application of, clearly
               established federal law. See [28 U.S.C. § 2254(d)(1)];
               Wiggins v. Smith, 539 U.S. 510, 123 S. Ct. 2527, 2542, 156
               L. Ed. 2d 471 (2003) (When a state court denies relief by
               making an unreasonable application of the first prong of the
               test for ineffective assistance of counsel and thus never
               reaches the second prong, application of the second prong in
               federal habeas proceedings is de novo.); Wright v. Sec'y for
               the Dep't of Corr., 278 F.3d 1245, 1254 (11th Cir. 2002)

                                                  17
                 (interpreting § 2254(d)(1)'s requirement of deference with
                 respect to federal claims "adjudicated on the merits in State
                 court proceedings" (internal quotation marks omitted)), cert.
                 denied, 538 U.S. 906, 123 S. Ct. 1511, 155 L. Ed. 2d 225
                 (2003).

Accordingly, ground one of Archiquette's federal petition is reviewed de novo.

        In his reply Archiquette alleges that his trial counsel's "strategic decision not to call Dr.

Siegrist for mitigation . . . is precisely why an independent expert was necessary." (Doc. 15, p. 6)

Archiquette asserts that testimony by an independent psychiatrist "on the abrupt withdrawal from

one medication and the in[tro]duction of two others, all of which have severe side effects, could

have reduced Petitioner's moral culpability for sentencing purposes . . . ." (Id.)

        "Complaints of uncalled witnesses are not favored, because the presentation of testimonial

evidence is a matter of trial strategy and because allegations of what a witness would have testified

are largely speculative." Buckelew v. United States, 575 F.2d 515, 521 (5th Cir. 1978) (citations

omitted). 6 See also Sullivan v. Deloach, 459 F.3d 1097, 1109 (11th Cir. 2006) (quoting United

States v. Guerra, 628 F.2d 410, 413 (5th Cir. 1980) ("Th[e] prejudice burden is heavy where the

petitioner alleges ineffective assistance in failing to call a witness because 'often allegations of

what a witness would have testified to are largely speculative.'"). Tactical decisions within the

range of reasonable professional competence are not subject to collateral attack unless a decision

was so "patently unreasonable that no competent attorney would have chosen it." Adams v.

Wainwright, 709 F.2d 1443, 1445 (11th Cir. 1983). In assessing a lawyer's performance, "[c]ourts

must 'indulge [the] strong presumption' that counsel's performance was reasonable and that counsel

made all significant decisions in the exercise of reasonable professional judgment." Chandler, 218



6
  Unless later superseded by Eleventh Circuit precedent, a Fifth Circuit decision issued before October 1,
1981, binds this court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).


                                                       18
F.3d at 1314. Trial counsel must decide which strategic and tactical option to pursue. See, e.g.,

Dingle v. Sec'y, Dep't of Corr., 480 F.3d 1092, 1099 (11th Cir. 2007) ("Even if counsel's

decision . . . appears to have been unwise in retrospect, the decision will be held to have been

ineffective assistance only if it was so patently unreasonable that no competent attorney would

have chosen it."); Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995) (en banc) ("[W]hich

witnesses, if any, to call, and when to call them, is the epitome of a strategic decision."). A habeas

petitioner must overcome the presumption that counsel's conduct was a matter of strategy.

Strickland, 466 U.S. at 689. A defendant's disagreement with counsel's tactics or strategy will not

support a claim of ineffective assistance of counsel.

        Archiquette's unsupported contention that counsel should have called an unnamed

psychiatrist to testify, without more, is insufficient to warrant relief. See, e.g., Bray v. Quarterman,

265 F. App'x 296, 298 (5th Cir. 2008) ("To prevail on [a claim of ineffective assistance of counsel

for failing to call a witness], the petitioner must name the witness, demonstrate that the witness

was available to testify and would have done so, set out the content of the witness's proposed

testimony, and show that the testimony would have been favorable to a particular defense.");

United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991) ("[E]vidence about the testimony of a

putative witness must generally be presented in the form of actual testimony by the witness or an

affidavit. A defendant cannot simply state that the testimony would have been favorable;

self-serving speculation will not sustain an ineffective assistance claim.") (footnotes omitted).

"[M]ere speculation that missing witnesses would have been helpful is insufficient to meet the

petitioner's burden of proof." Streeter v. United States, 335 F. App'x 859, 864 (11th Cir. 2009).

Archiquette fails to show that the outcome of his sentencing would have been different if trial

counsel had called an independent psychiatrist to testify. See Dorsey v. Chapman, 262 F.3d 1181,



                                                  19
1186 (11th Cir. 2001) (holding that the petitioner did not establish ineffective assistance of counsel

based on defense counsel's failure to call an expert witness because the petitioner failed to show

that counsel's decision was so patently unreasonable that no competent attorney would have chosen

that strategy), cert. denied, 535 U.S. 1000 (2002). Because he shows no prejudice, Archiquette's

claim of ineffective assistance of counsel warrants no federal habeas relief because Strickland's

requirements remain unsatisfied.

Ground Two

       Archiquette contends that his trial counsel rendered ineffective assistance by not moving

for a downward departure at sentencing. He argues that "counsel failed to conduct meaningful

legal research to discover and argue Florida law to the sentencing court and that he suffered

prejudice as a result because there was a substantial potential for a downward departure sentence."

(Doc. 1, p. 8) The state post-conviction court granted Archiquette an evidentiary hearing on this

ground. Archiquette claims that the state post-conviction court's order denying this ground "is

confusing and inconsistent as to how [the court] arrived at its ultimate decision [to] deny" the

ground and "did not adequately address the prejudice prong of Strickland . . . ." (Id. at p. 9) He

further claims that "[t]his Court should give reduced deference to the state court's credibility

determination" because "[t]he fact that counsel testified telephonically deprived the evidentiary

hearing court of the normal human intuition judges use to weigh truthfulness." (Doc. 1, p. 8)

       Archiquette testified on direct examination at the hearing as follows (Respondent's Exhibit

9b, transcript of May 28, 2015, hearing, pp. 6–7):

               Q: Okay. Once you became aware that there was going to be
               no plea deal available, did you begin discussions about
               downward departure?

               A: Yes.

               Q: Okay. And what did that discussion entail?

                                                 20
              A: Well, I asked [counsel] many times, so I think over the
              course of a year, I was in Falkenburg Road jail for almost
              two years. And I asked her many times if she was going to
              argue for a downward departure sentence for me and she
              said, she assured me that, yes, that was a part of her trial
              strategy and then we get to sentencing and there was no
              argument made for downward departure.

              Q: Did you ask her to file any motions on your behalf?

              A: Just for downward departure.

              Q: And did she discuss filing any motions on your behalf?

              A: Well, she said she was going to move the court for a
              downward departure sentence.

              Q: Okay.

              A: And that was, again, that was part of her sentencing
              strategy was to ask the court for a downward departure
              sentence.

       Archiquette further testified on cross-examination that his trial counsel retained Dr. Mark

Ruiz to evaluate his case and that Dr. Ruiz testified on his behalf at sentencing as follows

(Respondent's Exhibit 9b, transcript of May 28, 2015, hearing, pp. 8–10):

              Q: Do you recall Dr. Ruiz testifying at your sentencing?

              A: I did.

              Q: Do you recall him discussing a prior diagnosis of PTSD?

              A: Yes, ma'am.

              Q: And prior treatments for alcoholism?

              A: Yes, ma'am.

              Q: Okay. So evidently at the sentencing it appeared [counsel]
              had done some efforts towards building your case for
              downward departure?

              A: In that regard, I mean, she just - - to me, it seemed like
              she was laying more background in - - psychological
              background information on me; basically non-statutory

                                                21
              mitigation. And what I discovered is that there were a few
              statutory mitigat[ors] that were available to me and there was
              case law on point with those statutory mitigators
              that's - - that I alleged in my motion.

              Q: But you would agree that the record of that sentencing
              transcript speaks for itself as to what [counsel] requested of
              the Court?

              A: I don't remember requesting anything of the Court as far
              as downward departure sentence, ma'am.

              Q: Okay. All right. Do you have a recollection of her
              presenting to the Court a sentencing memorandum?

              A: No, ma'am.

       Trial counsel testified on direct examination at the evidentiary hearing about her sentencing

strategy as follows (Respondent's Exhibit 9b, transcript of May 28, 2015, hearing, pp. 19–28):

              Q: Okay. Can you please tell us when you had your
              discussions with Mr. Archiquette, did you attempt to learn
              anything about his background that you felt may be
              beneficial to either the defense or in mitigation of sentencing
              in this case?

              A: Yes. I tried to learn everything about his background.

              ....

              Q: And had your experience been that Dr. Ruiz was familiar
              with what could be helpful in mitigation sentencing?

              A: Yes. Yes, he was familiar with all the statutory mitigators.

              ....

              Q: Did Dr. Ruiz ultimately give you an opinion with regard
              to what he felt would be proper mitigation for Mr.
              Archiquette?

              A: Yes.

              Q: And can you tell the Court what that was?

              A: Mr. Archiquette suffered from post-traumatic stress as
              well as a substance abuse issue.

                                                22
Q: Did you ultimately call Dr. Ruiz at the sentencing
hearing?

A: Yes.

Q: And did you have Dr. Ruiz testify to this PTSD mental
disorder on the part of your client?

A: Yes.

Q: And did you have him testify to the substance abuse
issues that your client had?

A: Yes.

Q: Did your client also testify at his sentencing?

A: Yes.

Q: And do you recall whether or not you had provided a
memorandum to the Court in seeking a downward departure
sentence?

A: Yes and - - to be clear, I was seeking a downward
departure sentence but I was also really trying to prevent a
very draconian sentence because Mr. Archiquette scored out
to life in prison.

....

Q: There's an allegation that you failed to argue certain
statutory mitigators and I'd like to address those individually.

A: Yes.

Q: Specifically, with regard to the defendant's capacity to
conform his conduct to the requirements of law was
substantially impaired; do you have a recollection of how
you approached that, if at all, in your sentencing argument?

A: I - - I don't know that I approached that head-on. I argued
that he had PTSD, he had depression. He was going through
marital problems. He was under a significant amount of
stress because he was the breadwinner in the family but he
also was the caretaker of the children, the primary caretaker
of the children. And that, in short, he was going through a
lot of difficult situations and that this situation happened as
a result of all that.

                                  23
       Trial counsel further testified on cross-examination at the hearing as follows (Respondent's

Exhibit 9b, transcript of May 28, 2015, hearing, pp. 32–35):

               Q: All right. I have a few questions for you regarding the
               sentencing memorandum that you sent to Judge Barber - -

               A: Yes.

               Q: - - prior to sentencing. Was that ever filed with the
               Court?

               A: It apparently was not. I spoke to [the assistant state
               attorney] and she said it was not part of the court file.

               Q: Okay. And would you agree that that was not a motion to
               downward depart, correct?

               A: That is correct.

               Q: So you never actually moved the Court to downward
               depart?

               A: I moved the Court to downward depart during the
               sentencing hearing but I did not file a written motion to
               downward depart. That is correct.

               Q: Did you ever explicitly ask the Court to downward
               depart?

               A: I was asking the Court for mercy. I don't know without
               looking at the transcript if I used the words "downward
               depart."

               Q: Okay. Did you ever cite to the Court any statutory
               mitigators that would be cause for a downward departure?

               A: Yes, I did, in the memorandum but I also - - I believe that
               that was implicit in the presentation that we made to the
               Court.

               Q: Okay. You say that it was implicit but did you ever
               explicitly point to those statutes; statutory mitigators?

               A: I did in the memorandum. I don't know that - - without
               looking at the transcript right this second, I don't know that
               I verbally said, "Your Honor, look at statute number X and
               this applies."

                                                24
Q: So in this case you would rely on the transcripts to - -

A: I would rely on the transcripts and the sentencing
memorandum.

Q: Okay.

A: Which the judge, I guess, said that he had read on the
record. I don't know why it wasn't filed as part of the court
file.

Q: Okay. Did you do any kind of legal research prior to the
sentencing?

A: Yes, and I was - - well, I mean, I was familiar with the
statutory mitigators at that point and I was familiar with
sentencing law at that point. So I didn't have to do particular
research into it per se but I looked at the statute - -

Q: Okay.

A: - - while I was writing the memorandum.

Q: You testified earlier that you were more concerned about
Mr. Archiquette receiving a life sentence and not about
asking for a downward departure. Is that a fair and accurate
statement?

A: That is far and accurate, yeah.

Q: Okay.

A: I mean, I was concerned that he was going to get a life
sentence.

Q: Okay. So you were more concerned arguing against a life
sentence and not arguing for a downward departure, correct?

A: That was - - I think that that's a correct characterization,
yes. Like, I wanted him to get the best possible sentence but
the largest danger in my mind was a life sentence - -

Q: Okay, you would agree - -

A: - - which the State was arguing for.

Q: You would agree that there are some statutory mitigators
that would apply to Mr. Archiquette, correct?


                                  25
              A: Yes.

              Q: Okay. And are you aware there's case law on point that
              would actually support the statutory mitigators?

              A: I, sitting here today, I don't. I don't. I can't speak to that.

              Q: Okay, but you did say that you did some legal research
              prior to sentencing, correct?

              A: And reading the plain face of the statute, you can see that
              they apply.

              Q: Okay. So you didn't actually look for case law on point,
              did you?

              A: I don’t think so. It was several years ago but I don't - - I
              think that they applied.

       The state post-conviction court denied this ground of ineffective assistance of counsel after

the evidentiary hearing as follows (Respondent's Exhibit 9a, final order denying ground three of

Rule 3.850 motion, pp. 12–20):

              Defendant alleges ineffective assistance of counsel for
              failure to move the court to consider the following statutory
              mitigators applicable in Defendant's case:

                      1) Fla. Stat. 921.0026(2).(c) - The capacity of
                      the defendant to appreciate the criminal
                      nature of the conduct or to conform that
                      conduct to the requirements of law was
                      substantially impaired . . . 2.) Fla. Stat.
                      921.0026(2)(d) - The defendant requires
                      specialized treatment for a mental disorder
                      that is unrelated to substance abuse or
                      addiction or for a physical disability, and the
                      defendant is amenable to treatment . . . [and]
                      3.) Fla. Stat. 921.0026(2)(j) - The offense
                      was committed in an unsophisticated manner
                      and was an isolated incident for which the
                      Defendant has shown remorse.

              Defendant contends . . . that had counsel moved the court to
              consider these statutory mitigators, counsel could have
              successfully moved for a downward departure in this case:


                                                  26
Counsel had three mitigators available to her
[] and an available expert witness to move the
court for a downward departure sentence
based on statutory, non-statutory and
decisional law but inexplicably did not. The
trial court only needed one to justify a
downward departure sentence. It's not that
counsel wasn't prompted to, the Defendant
asked her countless times if she was going to
ask for a downward departure sentence and
she assured him and his family that this was
a part of her sentencing strategy. In
anticipating an emotionally charged
sentencing hearing, counsel should have
moved the court by motion or sentencing
memorandum within the ninety days between
the plea hearing and the sentencing hearing
as to not appear insensitive at the time. Judge
Barber foreshadowed, in the beginning of the
sentencing proceedings, that he was not
going to give the Defendant a maximum
sentence and referred to a church play whose
message was forgiveness. Judge Barber
ultimately gave him a bottom of the
guidelines prison sentence. It is likely based
on Judge Barber's comments and sentence
imposed that he would have considered a
downward departure sentence had counsel
opened the door for him. But she did not, to
the Defendant's substantial prejudice and
denied him his substantive and procedural
rights. When counsel was called to submit
closing argument she seemed to be caught off
guard and had no prepared final remarks, this
was her final opportunity to advocate for the
Defendant which she did not, according to
the record transcripts. Ms. Doherty also told
the Defendant after sentencing that during a
discussion with [D]etective Glyder, the lead
investigator in the Defendant's case, that he
even acknowledged that the medication
switch was most likely the cause and not
alcohol. Any reasonable jurist when
reviewing Ms. Doherty's performance
through the lens of advocacy will discover



                          27
       that she presented only "bare-bones"
       mitigation when so much more was available.

At the May 28, 2015, evidentiary hearing, Defendant
testified he discussed with her several times about asking for
a downward departure at sentencing. He admitted he
understood there were no plea deals available to him. He
testified Ms. Doherty assured him that asking for a
downward departure sentence was part of her trial strategy.
However, he testified at sentencing, she did not make any
argument for a downward departure.

On cross-examination, he admitted they discussed her need
to collect certain records for investigation. He admitted he
executed some releases for medical records. He admitted she
retained psychologist Dr. Mark Ruiz to evaluate his case. He
admitted that Dr. Ruiz testified at his sentencing hearing.

He admitted that Dr. Ruiz testified regarding a prior
diagnosis of PTSD and prior treatments for alcoholism. He
testified, "I don't remember requesting anything of the Court
as far as downward departure sentence, ma'am.'' He denied
any recollection of her providing the Court with a sentencing
memorandum.

At the same hearing, Ms. Maura Doherty testified regarding
her training and experience in criminal law. She admitted she
represented Defendant on several counts of DUI, DUI
manslaughter, and vehicular homicide. She admitted at one
point during her representation of Defendant, they
considered the possibility of Defendant entering a plea in
this case and how to proceed at sentencing. When asked
about how early in the case that began, Ms. Doherty
responded as follows:

       DOHERTY: That would not have been
       begun very early in the case because it was a
       very - - it's a very serious case. So we - - it
       wasn't a situation where we discussed pleas
       early on in the case. I took a significant
       amount of depositions in the case; went out
       to the scene of the alleged offense and did a
       lot of work on it before we talked about that.
       Now I probably told him early on in the case
       that there are essentially three ways that a
       case can be resolved, you know, with a trial
       or with an open plea or with a negotiated plea,

                                 28
        but we didn't discuss any particular ways of
        doing that early in the case.

She admitted there were several accidents that were part of
her investigation in preparation for his defense. She testified,
"[a] large part of the preparation of the defense was figuring
out what happened, or trying to figure out what happened."
She admitted Defendant entered his plea on November 8,
2010. She testified [that she] tried to learn everything about
his background.

She testified Defendant advised her that his parents were
divorced, and he was in his forties when that occurred. She
testified she knew he had gone to the Town and Country
detox and had been under the care of a psychiatrist. She
admitted she obtained records from the Town and Country
detox regarding his hospitalization in 2008.

She further testified she knew he was getting treatment from
December 2008 through April of 2009, at a Tampa Pain
Relief Center pain clinic for a back injury he received while
in the military. She testified although she could not recall
whether she obtained records from that clinic, she did have
the pharmacy record. She also testified she obtained records
from psychiatrist Dr. Joyce Seagr[i]st who he was seeing.
She admitted Dr. Siegrist provided her with the requested
records.

She testified she reviewed the records and discussed them
with Defendant. She testified she did not believe Dr. Siegrist
was going to be beneficial to Defendant's defense or
mitigation in his case, and further testified as follows:

        DOHERTY: Well, with respect to the
        defense of the case, all she could testify - - I
        would never put her on as a defense attorney.
        She would have testified to the fact that Mr.
        Archiquette was putting - - was taking drugs
        at work, potentially mood or - - mood
        altering, which would be part of the State's
        burden to prove that he was under the
        influence of something at the time of the
        offense. The other - - with respect to
        mitigation, we had her records. I hired an
        expert. My expert looked at her records with
        respect to his diagnoses and what types of
        things he was on at the time. All she would

                                  29
       have testified to is that she prescribed anti-
       depressants and sleep aids, and stuff like that.

       ....

       I believe Benzodiazepine (ph) and Xanax or
       Ativan.

She admitted the allegations against Defendant were that. he
had both alcohol and various types of medications in his
system at the time of the accidents.

She admitted two blood draws were taken, one upon his
arrival at the hospital and a subsequent legal draw. She
admitted the legal draw was the one that reflected the lower
alcohol content in the blood. She admitted she had to
consider the fact that Defendant also had alcohol in his
system. She testified Dr. Siegrist's notes reflected that she
told Defendant he should not drink alcohol with the
medication. She admitted that was part of her decision not to
call [Dr. Siegrist] because she could not help his defense.

When asked if she discussed with Defendant the
inadvisability of calling Dr. Seagrist, [trial counsel]
responded as follows:

       DOHERTY: I talked to him about Dr.
       Seagr[i]st. I talked to him about what my
       findings were in terms of calling her. There
       was - - you made reference to the fact that
       there were two different places I could have
       called her. I could have called her as a witness
       in a trial or I could have called her as a
       witness in mitigation. And I didn't think that
       she fit into either of those categories as
       somebody who would be particularly useful
       to us because she would be subject to
       cross-examination on whether or not she
       advised him that he was not to drink alcohol
       on these medications.

[Trial counsel] testified she retained psychologist Dr. Mark
Ruiz who was familiar with all the statutory mitigators. She
testified she wrote Dr. Ruiz a letter, advised him to pay
attention to particular things, and provided him with the
medical records she had, including Dr. Siegrist's records.
She testified Dr. Ruiz opined that Defendant suffered from

                                 30
post-traumatic stress and substance abuse. She testified she
called Dr. Ruiz to testify at Defendant's sentencing hearing
and he testified about Defendant's PTSD mental disorder and
his substance abuse issues.

She admitted that Defendant testified during the sentencing
hearing. She admitted to providing the Court with a
sentencing memorandum seeking a downward departure
sentence and trying to prevent a very draconian sentence
because Defendant scored out to life. She testified, "[s]o the
way I would have structured my argument was arguing for a
downward departure, but also arguing for mercy to prevent
a life sentence." She further testified, "[m]y greatest concern
walking into that sentencing hearing and throughout it, was
that Randy was going to get life in prison or get the
functional equivalent of life in prison. The victim's family
wanted life in prison."

When asked about the statutory mitigator regarding
[whether] Defendant's capacity to conform his conduct to the
requirements of the law was substantially impaired, and how
she approached it, if at all, during her sentencing argument,
she responded as follows:

       DOHERTY: I - - I don't know that I
       approached that head-on. I argued that he had
       PTSD; he had depression. He was going
       through marital problems. He was under a
       significant amount of stress because he was
       the breadwinner in the family but he also was
       the caretaker of the children; the primary
       caretaker of the children. And that, in short,
       he was going through a lot of difficult
       situations and that this situation happened as
       a result of all that.

She testified Defendant suffered from PTSD and depression.
She testified, "I would have argued that they were apart from
substance abuse, but I believe that they are usually related to
each other." She testified she believed she argued in the
sentencing memorandum that the crime was committed in an
unsophisticated manner because it was his first offense and
that []he has shown remorse.

When asked about the tenor of the courtroom during the
sentencing proceedings, she responded as follows:


                                  31
       DOHERTY: It was - - it was terrible as you
       can imagine. There were two victims. One
       was an older woman and one was a very
       young woman and their families were there.
       They had retained civil counsel who was also
       there. Mothers Against Drunk Driving was
       there, Victim's Assistance from the State
       Attorney's Officer was there. It was a packed
       courtroom and it was an incredibl[y] hostile
       environment in my opinion. I - - I now do
       capital work and I've handled a lot of sex
       offenses and a lot of really terrible situations;
       a lot of people who have been devastated in
       their lives as a result of different incidents.
       This was - - this was probably the most
       hostile situation that I've seen.

She admitted she conveyed to the Court Defendant's
remorse. She admitted Defendant did not have a prior record.
She admitted Defendant's sentencing memorandum was the
document she provided to Judge Barber prior to sentencing.

On cross-examination Ms. Doherty testified apparently the
sentencing memorandum was never filed [with] the Court
because she learned from [the assistant state attorney] that it
was not a part of the court file. She admitted the sentencing
memorandum was not a motion to downward depart. She
testified, "I moved the Court to downward depart during the
sentencing hearing but I did not file a written motion to
downward depart." She testified she asked the Court for
mercy.

She admitted she cited statutory mitigators in the sentencing
memorandum and it was implicit in the presentation she
made to the Court. She testified the judge stated on the
record that he read the sentencing memorandum. She
admitted she was more concerned about Defendant receiving
a life sentence and not about asking for a downward
departure and clarified her statement with, "I mean, I was
concerned that he was going to get a life sentence." She
admitted there were some statutory mitigators that applied to
Defendant.

After reviewing the allegations, the testimony, evidence, and
arguments presented at the May 28, 2015, evidentiary
hearing, Defendant's written closing argument, the court file,
and the record, the Court finds Ms. Doherty credible.

                                  32
                 Therefore, the Court finds Ms. Doherty called Dr. Ruiz at the
                 sentencing hearing who testified that Defendant suffered
                 from post-traumatic stress and substance abuse. The Court
                 finds Ms. Doherty provided the Court with a sentencing
                 memorandum arguing in support of statutory mitigators,[7]
                 which the Court acknowledged at sentencing that he read

7
  Although the sentencing memorandum was not part of the record in the state post-conviction proceedings
and was not considered by the state post-conviction court in rejecting Archiquette's claim of ineffective
assistance of counsel, the State has submitted a copy of the memorandum with the response to Archiquette's
federal petition. The memorandum supports the post-conviction court's factual finding that trial counsel
argued in support of statutory mitigation. The sentencing memorandum includes the following (Respondent's
Exhibit 9a, February 7, 2011, sentencing memorandum, pp. 5–6) (emphasis in original):

        Florida Statute § 921.0026(2) contemplates mitigating circumstances under which a departure from
        the lowest permissible sentence is reasonably justified. We believe the following mitigators apply
        and merit your consideration:

                 (i)        The defendant cooperated with the state to resolve the current offense or any other
                            offense.

        With the plea of guilty he has entered in this case, Randy has taken full responsibility for his actions
        and has illustrated to the court that he hopes to bring closure to this horrible tragedy without
        prolonging the suffering of any of the parties involved.

                 (ii)       The offense was committed in an unsophisticated manner and was an isolated
                            incident for which the defendant has shown remorse.

        Randy did not intend to cause these traffic accidents. There is no evidence to suggest that there was
        any pre-conceived planning or premeditation in these incidents. In addition, he has no prior criminal
        history. Randy has expressed his deep sadness and remorse to his attorneys. At the direction of his
        legal counsel, Randy has remained silent until his sentencing date. However, he has written a
        statement that he intends to read at sentencing expressing his remorse and grief of the accidents.

        Mitigators to consider under § 921.0026(1), (mitigating actors to be considered include, but are not
        limited to, those listed in subsection (2)) support and permit consideration of a downward departure:

                 1.     Randy Archiquette has no prior criminal history.

                 2.     Randy Archiquette has a loving family who will support him in obtaining treatment,
                        employment and stability if he is released from incarceration.

                 3.     Randy Archiquette is the father of two young daughters. Although he knows that he
                        cannot participate in their lives in the same way anymore, he would like to be out of
                        custody one day to spend time with them and make up for what they lost.

                 4.     Randy Archiquette served his country honorably in several overseas deployments.

                 5.     Randy Archiquette cooperated with the insurance company and tried to assist the
                        MacFarland and Williams families in settling their civil actions against him. Both civil
                        actions have settled as of the present time.

        ....

        We ask that the above-listed mitigating factors be considered at Mr. Archiquette's sentencing.


                                                           33
                 and Ms. Doherty argued at sentencing in support of said
                 mitigators. Consequently, the Court finds Defendant cannot
                 prove that Ms. Doherty acted deficiently or any resulting
                 prejudice when she provided the Court with a sentencing
                 memorandum in support of statutory mitigators, which the
                 Court acknowledged at sentencing that he read[8] and Ms.
                 Doherty argued at sentencing in support of said mitigators.
                 As such, no relief is warranted upon [this] ground . . . .

        The AEDPA "erects a formidable barrier to federal habeas relief for prisoners whose claims

have been adjudicated in state court." Daniel v. Comm'r, Ala. Dep't of Corr., 822 F.3d 1248, 1260

(11th Cir. 2016). A question of the credibility and demeanor of a witness is a question of fact. See

Consalvo v. Sec'y for Dep't of Corr., 664 F.3d 842, 845 (11th Cir. 2011) (citing Freund v.

Butterworth, 165 F.3d .939, 862 (11th Cir. 1999) (en banc)). Under Section 2254(e)(1), "[f]ederal

habeas courts generally defer to the factual findings of state courts, presuming the facts to be

correct unless they are rebutted by clear and convincing evidence." Jones v. Walker, 540 F.3d

1277, 1288 n.5 (11th Cir. 2008) (en banc). See also Devier v. Zant, 3 F.3d 1445, 1456 (11th Cir.

1993) ("Findings by the state court concerning historical facts and assessments of witness

credibility are . . . entitled to the same presumption accorded finding of fact under 28 U.S.C.

§ 2254(d)."), cert. denied, 513 U.S. 1161 (1995). "Determining the credibility of witnesses is the

province and function of state courts, not a federal court engaging in habeas review. Federal

habeas courts have 'no license to redetermine credibility of witnesses whose demeanor was

observed by the state court, but not by them.'" Consalvo, 664 F.3d at 845 (quoting Marshall v.

Lonberger, 459 U.S. 422, 434 (1983)). This deference applies to a credibility determination that

resolves conflicting testimony. See Baldwin v. Johnson, 152 F.3d 1304, 1316 (11th Cir. 1998)




8
 The judge acknowledged at the sentencing hearing that "the public defender has given me a sentencing
memorandum which I've read . . . ." (Respondent's Exhibit 9, transcript of February 11, 2011, sentencing
hearing, p. 5)


                                                      34
("We must accept the state court's credibility determination and thus credit [the attorney's]

testimony over" the applicant's testimony."); cert. denied, 526 U.S. 1047 (1999). The deference is

heightened when reviewing a credibility determination in a Section 2254 application. Gore v.

Sec'y, Dep't of Corr., 492 F.3d 1273, 1300 (11th Cir. 2007), cert. denied, 552 U.S. 1190 (2008).

Accord Kurtz v. Warden, Calhoun State Prison, 541 F. App'x 927, 929 (11th Cir. 2013) ("'A certain

amount of deference is always given to a trial court's credibility determinations' and a credibility

determination in a case on habeas review receives heightened deference.") (quoting Gore, 492

F.3d at 1300), cert. denied sub nom, Kurtz v. Jeanes, 134 S. Ct. 2728 (2014)). The state court's

credibility determination is presumed correct. See Rice v. Collins, 546 U.S. 333, 341–42 (2006)

("Reasonable minds reviewing the record might disagree about the [witness's] credibility, but on

habeas review that does not suffice to supersede the trial court's credibility determination.").

       The state post-conviction court found counsel more credible than Archiquette. Archiquette

has not shown, by clear and convincing evidence, that the state court's credibility determination

was unreasonable. See Jones, 540 F.3d at 1288 n.5. Archiquette does not deny that the sentencing

memorandum included argument for a downward departure based on specific statutory mitigators.

He fails to meet his burden of rebutting with clear and convincing evidence the presumption of

correctness afforded the state post-conviction court's credibility determination.          28 U.S.C.

§ 2254(e)(1). The state courts' rejection of this ground of ineffective assistance of trial counsel

was neither contrary to, or an unreasonable application of, Strickland, nor was the ruling based on

an unreasonable determination of the facts in light of the evidence presented in state court.

28 U.S.C. § 2254(d)(1), (d)(2). Ground two warrants no relief.

       Accordingly, Archiquette's petition for the writ of habeas corpus (Doc. 1) is DENIED. The

clerk shall enter a judgment against Archiquette and CLOSE this case.



                                                 35
                                 DENIAL OF BOTH A
                           CERTIFICATE OF APPEALABILITY
                       AND LEAVE TO APPEAL IN FORMA PAUPERIS


       IT IS FURTHER ORDERED that Archiquette is not entitled to a certificate of

appealability. A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a certificate of appealability ("COA"). Section 2253(c)(2) limits the issuing of a COA "only

if the applicant has made a substantial showing of the denial of a constitutional right." To merit a

certificate of appealability, Archiquette must show that reasonable jurists would find debatable

both (1) the merits of the underlying claims and (2) the procedural issues he seeks to raise. See 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir 2001). Because he fails to show that reasonable jurists would not debate either

the merits of the claims or the procedural issues, Archiquette is entitled to neither a certificate of

appealability nor leave to appeal in forma pauperis.

       Accordingly, a Certificate of Appealability is DENIED. Leave to appeal in forma pauperis

is DENIED. Archiquette must obtain permission from the circuit court to appeal in forma

pauperis.

       DONE and ORDERED in Tampa, Florida this 26th day of November, 2019.




Copies furnished to:

All parties of record including unrepresented parties, if any


                                                 36
